                     Case 20-14645-AJC      Doc 45    Filed 09/18/20    Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                                     CASE NO.: 20-14645-BKC-AJC
                                                                  PROCEEDING UNDER CHAPTER 13

IN RE:

RICARDO HERNANDEZ

_____________________________/
DEBTOR

                      NOTICE OF CONTINUED CONFIRMATION HEARING
                        AND TRUSTEE'S OBJECTION TO EXEMPTIONS

    YOU ARE HEREBY NOTIFIED that the Confirmation Hearing and the Trustee's Objection to
Exemptions has been continued to October 27, 2020 at 01:35 pm by TELEPHONE. To participate call,
Court Solutions (917)746-7476. If a party is unable to register online (https://www.court-solutions.com),
a reservation may also be made by telephone at (917) 746-7476.

    I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Continued
Confirmation Hearing and the Trustee's Objection to Exemptions was mailed to those parties listed below
on this 18th day of September, 2020.



                                                         /s/ Nancy K. Neidich
                                                        _____________________________________
                                                         NANCY K. NEIDICH, ESQUIRE
                                                         STANDING CHAPTER 13 TRUSTEE
                                                         P.O. BOX 279806
                                                         MIRAMAR, FL 33027-9806
               Case 20-14645-AJC     Doc 45    Filed 09/18/20   Page 2 of 2
                NOTICE OF CONTINUED CONFIRMATION HEARING AND TRUSTEE'S OBJECTION TO EXEMPTIONS
                                                                       CASE NO.: 20-14645-BKC-AJC

                                     SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
RICARDO HERNANDEZ
3574 W 80TH STREET
UNIT 102
HIALEAH GARDENS, FL 33018-7519

ATTORNEY FOR DEBTOR
ROBERT SANCHEZ, ESQUIRE
355 W 49 STREET
HIALEAH, FL 33012

ROBERT SANCHEZ, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
